Case: 20-60490     Document: 00516107012         Page: 1     Date Filed: 11/24/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                  November 24, 2021
                                  No. 20-60490
                                Summary Calendar                    Lyle W. Cayce
                                                                         Clerk

   Jonathan Joel Mendoza-Erazo,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A206 423 019


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Jonathan Joel Mendoza-Erazo, a native and citizen of Honduras,
   petitions this court for review of an order of the Board of Immigration
   Appeals (BIA) dismissing his appeal of an Immigration Judge’s (IJ) denial of
   asylum and withholding of removal. He claims that he was persecuted, and


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60490       Document: 00516107012           Page: 2    Date Filed: 11/24/2021




                                      No. 20-60490


   feared future persecution, based on his membership in a particular social
   group defined as “imputed homosexuality.”
            Generally, this court reviews the final decision of the BIA and will only
   consider the IJ’s decision where it influenced the decision of the BIA. Zhu v.
   Gonzales, 493 F.3d 588, 593 (5th Cir. 2007). Factual findings are reviewed
   for substantial evidence and rulings of law de novo. Wang v. Holder, 569 F.3d
   531, 536 (5th Cir. 2009); Zhu, 493 F.3d at 594. We review for substantial
   evidence the conclusion that an alien is not eligible for asylum and
   withholding of removal. Zhang v. Gonzales, 432 F.3d 339, 344-45 (5th Cir.
   2005).
            To be eligible for asylum, Mendoza-Erazo must show that he is unable
   or unwilling to return to his country “because of persecution or a well-
   founded fear of persecution on account of,” as relevant here, “membership
   in a particular social group.” 8 U.S.C. § 1101(a)(42)(A); see also 8 U.S.C.
   § 1158(b)(1). “[P]ersecution is an extreme concept,” Arif v. Mukasey, 509
   F.3d 677, 680 (5th Cir. 2007) (internal quotation marks and citation omitted),
   and “does not encompass all treatment that our society regards as unfair,
   unjust, or even unlawful or unconstitutional,” Majd v. Gonzales, 446 F.3d
   590, 595 (5th Cir. 2006) (internal quotation marks and citation omitted).
            Substantial evidence supports the BIA’s determination that
   Mendoza-Erazo is ineligible for relief because he has not established the
   requisite nexus between persecution and a protected ground. See Sharma v.
   Holder, 729 F.3d 407, 411 (5th Cir. 2009). The evidence does not establish
   that he was targeted because of his imputed sexuality, see id., or that the harm
   he suffered—an attempted assault and two threats over a five-year period—
   constitute persecution, see Majd, 446 F.3d at 595. Because Mendoza-Erazo
   failed to demonstrate his entitlement to asylum, he also failed to demonstrate




                                            2
Case: 20-60490     Document: 00516107012          Page: 3   Date Filed: 11/24/2021




                                   No. 20-60490


   his entitlement to withholding of removal. See Efe v. Ashcroft, 293 F.3d 899,
   906 (5th Cir. 2002).
          The petition for review is DENIED.




                                         3